Citation Nr: 0816065	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits payable from a September 2004 rating decision.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel








INTRODUCTION

The veteran served on active military duty from March 1941 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by an October 12, 2005 
decision.  The attorney appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2007 Memorandum Decision (Decision), the Court vacated 
the Board decision and remanded this appeal for development 
in compliance with the Decision.

A November 29, 2007 letter was sent to the attorney in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No response was 
received.  


FINDINGS OF FACT

1.  There is no actual final Board decision regarding the 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU).

2.  The issue of entitlement to TDIU was not reasonably 
raised at the time of the February 2000 Board decision.




CONCLUSION OF LAW

The criteria for payment of attorney fees for services 
rendered from past-due benefits awarded to the veteran based 
upon a September 2004 rating decision have not been met.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  But VCAA 
provisions are not applicable where, as is the case here, the 
appellant is not seeking entitlement to benefits under 
Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) 
(noting that VCAA provisions do not apply where a claim is 
seeking a decision regarding the distribution of benefits 
under chapter 55, not entitlement to benefits under chapter 
51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 
(2004) (VCAA provisions are inapplicable to waiver of 
indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (VCAA provisions are inapplicable to waiver of 
recovery of overpayment claims); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (VCAA provisions are 
inapplicable to CUE claims).  

Although the VCAA is inapplicable to this claim, VA has the 
duty to provide certain notification to all interested 
parties in simultaneously contested claims.  See 38 C.F.R. §§ 
19.100-102 (2007).  In September 2004, the RO sent notice to 
the appellant and the veteran of the denial of attorney fees, 
including notification of the right to appeal the decision.  
38 C.F.R. § 19.100.  In September 2004, the appellant filed a 
notice of disagreement and sent a copy to the veteran.  In 
January 2005, the RO issued a statement of the case to the 
appellant that also explained the appeals process.  The RO 
also sent a letter to the veteran indicating that the 
attorney had appealed and explaining the appeals process.  38 
C.F.R. § 19.101.  In March 2005, the appellant filed a 
substantive appeal and provided a copy to the veteran.  38 
C.F.R. § 19.102.  In March 2005, the veteran asserted that 
the attorney was requesting payment for services that he did 
not render.

A claimant may have attorney representation for VA benefits 
claims provided that certain statutory and regulatory 
criteria are met.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.  
Generally, an attorney fee may not be paid for services 
rendered prior to the Board's first final decision in a case.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c)(1).  The 
Board's failure to adjudicate an issue that was reasonably 
raised constitutes a final Board decision regarding that 
issue for purposes of attorney fee awards.  In the Matter of 
the Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  
There are certain additional requirements that must be met 
prior to an award of attorney fees.  See 38 U.S.C.A. § 5904; 
38 C.F.R. § 20.609.  

Whether an issue is reasonably raised is based on the 
submissions of the claimant and the evidence of record.  
Roberson v. Principi, 251 F.3d 1378, 1382-84 (Fed. Cir. 
2001).  A case consists of claims that are raised by the 
evidence, regardless of what the claim is labeled.  Carpenter 
v. Nicholson, 452 F.3d 1379, 1384 (Fed. Cir. 2006) (noting 
that a case or claim is all potential claims raised by the 
evidence, regardless of what the claim is labeled); but see 
In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 
104, 107 (1997) (noting that a case or claim does not include 
"any and all" potential claims that the veteran might 
bring).  

TDIU is considered reasonably raised when the veteran submits 
medical evidence of a disability, makes a claim for a total 
rating, and submits evidence of unemployability.  Roberson, 
251 F.3d at 1384; see also Norris v. West, 12 Vet. App. 413, 
421-22 (1999) (noting that TDIU is reasonably raised when the 
veteran has requested an increased rating, the veteran's 
schedular rating meets the minimum criteria of Section 
4.16(a), and there is evidence of current service-connected 
unemployability).  But TDIU is a separate claim from the 
underlying disabilities that cause the veteran's 
unemployability.  In the Matter of the Fee Agreement of 
Leventhal, 9 Vet. App. 387, 389 (1996) (holding that issues 
that arise after an award of service connection are separate 
and distinct claims).  In Roberson and Norris, the veteran's 
service-connected disability or disabilities met the 
schedular criteria for entitlement to TDIU at the time of the 
Board decision.  See Roberson, 251 F.3d at 1381; Norris, 12 
Vet. App. at 415.  

Here, there is no actual final Board decision with respect to 
the TDIU claim.  In a September 2004 rating decision, the RO 
granted entitlement to TDIU.  Accordingly, the relevant issue 
here is whether the veteran's entitlement to TDIU was 
reasonably raised, but not adjudicated, at the time of a 
final Board decision.  There are 3 Board decisions of record 
- February 2000, July 2003, and March 2004.  But the July 
2003 and March 2004 decisions were remands and are thus not 
final decisions.  See 38 U.S.C. § 7252(a) (2007); see 
Kirkpatrick v. Nicholson, 417 F.3d 1361, 1364-65 (Fed. Cir. 
2005).  If the TDIU claim was reasonably raised and 
unadjudicated by the February 2000 Board decision and the 
additional statutory and regulatory fee agreement 
requirements are met, the appellant is entitled to an award 
of attorney fees.  If the issue was not reasonably raised and 
not adjudicated, then attorney fees are not warranted.  
38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.  Accordingly, the 
procedural history and evidence of record must be examined.

In March 1997, the veteran filed a claim for entitlement to 
service connection for PTSD.  Private medical records from 
1974 and 1975 indicated that the veteran was totally disabled 
due to a back disorder.  In a June 1997 VA PTSD examination, 
the veteran reported that he received early retirement in 
1974 due to arthritis.  In a July 1997 rating decision, the 
RO granted service connection for PTSD and assigned a 30 
percent evaluation.  A September 1997 VA medical record noted 
the veteran received Social Security Administration (SSA) 
retirement benefits due to arthritis.  In a November 1997 
rating decision, the RO reconsidered, but continued the 30 
percent evaluation.  The veteran had no other service-
connected disabilities.  In December 1997, the veteran filed 
a notice of disagreement regarding the assigned evaluation.  
At the March 1998 RO hearing, the veteran asserted that he 
was entitled to a 70 percent evaluation.  He stated that he 
quit his job in 1974 because he could not get along with 
others and had memory difficulties.  In his June 1998 
substantive appeal, the veteran requested a 70 percent 
evaluation.  

In a January 1999 statement, a Vet Center counselor indicated 
that the veteran's PTSD was severe, limiting, and caused 
social disadvantage.  The counselor determined that treatment 
would be long term and the prognosis was guarded.  In a 
January 1999 statement, the veteran asserted that he was 
entitled to a 70 percent, if not 100 percent, evaluation.  In 
an October 1999 statement, the veteran's representative 
requested a 50 percent evaluation.  VA medical records from 
March 1997 to June 2000 indicated PTSD treatment, but did not 
contain assertions or evidence of service-connected 
unemployability.  Private medical records from June 1990 to 
May 2000 also indicated mental health treatment, but did not 
contain assertions of service-connected unemployability.

In a February 2000 decision, the Board denied an initial 
evaluation for PTSD in excess of 30 percent.  The veteran 
appealed that decision to the Court.  In June 2000, the 
veteran entered into an attorney fee agreement with the 
appellant.  That agreement contemplated services regarding 
appealing the case to the Court and any other proceedings 
before VA.  In a February 2001 Joint Motion, the Court 
vacated the Board decision and remanded the case back to the 
Board.  In July 2003, the Board remanded the case to the RO 
for further development.  In a February 2004 rating decision, 
the RO continued the 30 percent evaluation.  In a March 2004 
decision, the Board remanded the case for a new examination.  
In a July 2004 rating decision, the RO assigned a 50 percent 
evaluation for PTSD, effective November 17, 2003.  

In a July 9, 2004 Attorney Fee Eligibility Decision, the RO 
determined that the appellant was entitled to attorney fees 
based on past-due benefits awarded to the veteran under the 
July 2004 rating decision because there was a final Board 
decision in February 2000 regarding the PTSD evaluation and 
the other statutory and regulatory requirements were met.  By 
a July 19, 2004 letter, the attorney notified the RO that on 
July 15, the veteran had notified the attorney that he no 
longer required the attorney's representation.  In a July 22, 
2004 letter to the attorney, the veteran stated that he no 
longer wished to have the attorney represent him.  In an 
August 2, 2004 statement to the RO, the veteran asserted that 
his PTSD disability more closely met the 70 percent criteria.  
In an August 9, 2004 letter, the RO informed the attorney 
that as of July 19, 2004, the attorney's representation was 
considered revoked.  On August 23, 2004, VA medical evidence 
was received from May, July, and August 2004.  Those records 
indicated the veteran was unemployable due to PTSD.

In a September 2004 informal hearing with the Oklahoma 
Department of Veterans Affairs, the RO noted that based on 
March 8, 2004 VA medical records, VA could grant a 70 percent 
evaluation for PTSD and grant entitlement TDIU, both 
effective March 8, 2004.  In a September 2004 statement, the 
veteran indicated that he would be satisfied with a grant of 
TDIU and a 70 percent evaluation and would withdraw his 
appeal.  In a September 2004 rating decision, the RO assigned 
a 70 percent evaluation for PTSD and granted TDIU, both 
effective March 8, 2004.

In a September 23, 2004 Attorney Fee Eligibility Decision, 
the RO determined that no attorney fee was warranted based on 
the September 2004 rating decision because although the other 
statutory and regulatory requirements were met, there was no 
final Board decision regarding TDIU and the issue of 
entitlement to TDIU was not reasonably raised at the time of 
the February 2000 Board decision.  The attorney appealed.

A review of the evidence of record demonstrates that a claim 
of entitlement to TDIU was not reasonably raised at the time 
of the February 2000 Board decision.  At that time, there was 
a claim for an increased rating for PTSD, which was evaluated 
as 30 percent disabling.  The evidence included the veteran's 
March 1998 statements that he was entitled to a 70 percent 
evaluation for PTSD and quit his job in 1974 because he could 
not get along with others and had memory difficulties, a June 
1998 statement that he was entitled to a 70 percent 
evaluation, and a January 1999 statement that he was entitled 
to a 70 percent, if not 100 percent, evaluation.  In October 
1999, the veteran's representative requested a 50 percent 
evaluation.  Also of record were private medical records from 
1974 and 1975 that indicated the veteran was totally disabled 
due to a back disorder, a June 1997 VA PTSD examination that 
indicated the veteran received early retirement in 1974 due 
to arthritis, and a September 1997 VA record that indicated 
the veteran received SSA benefits due to his arthritis.  In a 
January 1999 statement, a Vet Center counselor indicated that 
the veteran's PTSD was severe, limiting, and caused social 
disadvantage.  His prognosis was guarded.  VA medical records 
from March 1997 to June 2000 and private medical records from 
June 1990 to May 2000 indicated PTSD treatment, but did not 
contain assertions or evidence of service-connected 
unemployability.  At that time, the veteran had no other 
service-connected disabilities.  Thus, although there was a 
claim for an increased rating and medical evidence of PTSD 
treatment, the evidence did not show service-connected 
unemployability due to PTSD and the veteran did not meet the 
schedular criteria for TDIU.  Roberson, 251 F.3d at 1384; 
Norris, 12 Vet. App. at 421-22.  Accordingly, a claim for 
entitlement to TDIU was not reasonably raised.  Because there 
was no final Board decision with respect to TDIU and a TDIU 
claim was not reasonably raised at the time of the February 
2000 Board decision, the appellant is not entitled to 
attorney fees.




ORDER

Payment of attorney fees from past-due benefits based on the 
September 2004 rating decision is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


